United States Court of Appeals
                      For the First Circuit


No.   06-2733

        NULANKEYUTMONEN NKIHTAQMIKON, DAVID MOSES BRIDGES,
           VERA J. FRANCIS, HILDA LEWIS, DEANNA FRANCIS,
               REGINALD JOSEPH STANLEY, MARY BASSETT,
                       Plaintiffs, Appellant,

                                v.

   ROBERT K. IMPSON, Acting Regional Director, Eastern Region,
     Bureau of Indian Affairs; GALE NORTON, Secretary of the
       Interior, United States Department of the Interior,
                      Defendants, Appellees.



                           ERRATA SHEET


     The opinion of this Court issued on September 14, 2007, is
amended as follows:

     On page 17, the last line of footnote 14, the word "comparted"
should be changed to read "compared."